Citation Nr: 0013597	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-00 486A	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals decision rendered October 23, 
1997, which denied service connection for bursitis.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This matter comes before the Board as the result of a motion 
by the veteran alleging CUE in a decision by the Board issued 
on October 23, 1997.  The veteran currently limits his 
allegations of CUE to the issue of service connection for 
bursitis.  Along with his motion, the veteran submitted a 
periodical article in May 1999.  No new evidence is 
considered in connection with a motion for revision of a 
Board decision based on CUE.  38 C.F.R. § 20.1405(b) (1999).  


FINDINGS OF FACT

1.  The October 23, 1997 Board decision denied service 
connection for, in pertinent part, bursitis.

2.  The moving party has alleged that the claim should have 
been granted as the evidence shows that he incurred bursitis 
of the right shoulder as a result of carrying heavy machine 
gun equipment while in combat during World War II and that 
the Board failed to allow his case despite ample medical and 
lay evidence.


CONCLUSION OF LAW

The moving party's allegations of CUE in the October 23, 1997 
Board decision in failing to grant service connection for 
bursitis fail to meet the threshold pleading requirements for 
revision of the Board decision on grounds of CUE.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was CUE in the October 
23, 1997, Board decision, which denied service connection for 
bursitis.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE, or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non- specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows: 

(a)  General.  Clear and unmistakable error is a very 
specific and rare kind of error. It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.

(b)  Record to be reviewed.--(1)  General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.

(2)  Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c)  Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error.

(1)  Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2)  Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3)  Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's October 23, 1997 decision as to the issue of service 
connection for bursitis contains CUE.  That determination 
found that the veteran's currently diagnosed bursitis was not 
related to service.

The moving party argues initially that the evidence of record 
at the time of the October 23, 1997 decision established that 
the veteran incurred bursitis of the right shoulder as a 
result of carrying heavy machine gun equipment while in 
combat during World War II.  He maintains that lay evidence 
of record established the particular battle conditions and a 
medical record established a link between current bursitis 
disability and service.  Such an allegation does not 
constitute a valid claim of CUE.  As stated by the Court with 
respect to CUE in RO rating decisions, for CUE to exist, 
"[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In the Board's October 23, 1997 decision, after considering 
all of the evidence of record, the Board concluded that the 
veteran's claim of service connection for bursitis was not 
well-grounded because bursitis was not present during service 
and there was no competent medical evidence establishing a 
link between currently diagnosed bursitis and service.  

The Board finds that the failure to conclude that the veteran 
had a current bursitis disability which is related to service 
is not an "undebatable" error.  The October 23, 1997 Board 
decision was, therefore, consistent with and supported by the 
law then applicable for determining whether the veteran's 
claim for service connection for bursitis was well-grounded.  
Moreover, the Board's current review confirms that the Board 
reviewed all the correct facts as they were known at the time 
of the 1997 decision.  Therefore, the Board finds that the 
denial of service connection for bursitis on the basis that 
the claim was not well-grounded was a reasonable exercise of 
adjudicatory judgment and did not involve CUE.  The arguments 
raised by the veteran relate to the interpretation and 
evaluation of the evidence.  In this respect, the veteran has 
raised a generic allegation of error concerning the October 
23, 1997 Board decision, but not necessarily the discrete 
issue of CUE.  As noted, the veteran has alleged that the 
October 23, 1997 decision was the product of error 
essentially because the decision failed to properly consider 
all the evidence, which he claimed demonstrated a current 
bursitis disability which was related to service.  This 
argument represents a clear-cut example of disagreement as to 
how the evidence was interpreted and evaluated, and as such 
cannot constitute a basis for a finding of CUE.  See 38 
C.F.R. § 20.1403(d)(3); see also Luallen, supra.

Thus, there has been no failure to apply the correct 
statutory or regulatory provision nor failure to consider the 
correct facts as they were known at the time, and thus, no 
CUE.  See Damrel, 6 Vet. App. at 245.  After careful review 
of the evidence of record, the Board concludes that the 
moving party has not set forth specific allegations of error, 
either of fact or law, in the October 23, 1997, decision by 
the Board.  Accordingly, in the absence of any additional 
allegations, the motion is denied.


ORDER

The motion for revision of the October 23, 1997 Board 
decision as to the issue of service connection for bursitis 
on the grounds of CUE is denied.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

